EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Davy-Jow on 5/13/2021.

The application has been amended as follows: 

Please delete the entire text of claim 11, and replace with the following text:
Claim 11. A composition comprising a hydrophobically modified polypeptoid;
wherein the hydrophobically modified polypeptoid is noncovalently associated with at least one lipid or lipid fragment of a liposome;
wherein the hydrophobically modified polypeptoid is a random copolymer having a structure according to Formula I:

    PNG
    media_image1.png
    186
    307
    media_image1.png
    Greyscale

wherein x and y are positive integers such that x+y is about 12 to 300, 

wherein B is a hydrogen, 
wherein R3 is a methoxvethvl substituent, and wherein R4 is selected from the group consisting of laurvl, stearvl, behenvl, and cetyl.


Please cancel claims 17, 18, 21 and 22.

In claim 20, line 1, please delete “claim 1” and replace with “claim 11”

Please delete the entire text of claim 32, and replace with the following text:
Claim 32. A composition comprising a hydrophobically modified polypeptoid and a lipid or lipid fragment, wherein the hydrophobically modified polypeptoid and lipid or lipid fragment form a complex derived from disruption of a liposome or vesicle;
wherein the hydrophobically modified polypeptoid is noncovalently associated with at least one lipid or lipid fragment of a liposome;
wherein the hydrophobically modified polypeptoid is a random copolymer having a structure according to Formula I:

    PNG
    media_image1.png
    186
    307
    media_image1.png
    Greyscale

x and y are positive integers such that x+y is about 12 to 300, 
wherein A is a substituted or unsubstituted aryl or alkyl group, 
wherein B is a hydrogen, 
wherein R3 is a methoxvethvl substituent, and wherein R4 is selected from the group consisting of laurvl, stearvl, behenvl, and cetyl.



Reasons for Allowance
Claims 11, 20, 24, 26-28 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of claim 23 was previously indicated allowable in the action mailed 9/18/2020 (paragraphs 67-68). The limitations of claim 23 have been incorporated into independent claims 11 and 32. Therefore, claims 11 and 32, as well as claims which depend from claim 11, are allowable for the same reasons previously set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766